              Case 3:21-cv-05432-TSZ Document 10 Filed 08/11/21 Page 1 of 3



 1

 2

 3
                               UNITED STATES DISTRICT COURT
 4
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 5

 6          LINKS AT NORTHSHORE
            CONDOMINIUM OWNERS'
 7          ASSOCIATION,

 8                                  Plaintiff,
                                                           C21-5432 TSZ
 9                 v.
                                                          MINUTE ORDER
10          AMERICAN ECONOMY
            INSURANCE COMPANY, et al.,
11
                                    Defendants.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14          (1)     Having reviewed the parties’ Joint Status Report, docket no. 9, the Court
     issues the following trial schedule:
15
              JURY TRIAL set for                  9:00 AM on           January 30, 2023
16
                        Length of trial                                7–10 days
17            Joinder of Parties due by                                January 10, 2022
18            Amended Pleadings due by                                 July 11, 2022

19            Expert Witness Disclosure/Reports under                  July 11, 2022
              FRCP 26(a)(2) due by
20
              Discovery motions due by                                 August 8, 2022
21
              Discovery completed by                                   August 15, 2022
22

23

     MINUTE ORDER - 1
              Case 3:21-cv-05432-TSZ Document 10 Filed 08/11/21 Page 2 of 3



 1            Dispositive Motions due by                                    November 10, 2022
               and noted on the motions calendar no later
 2             than the fourth Friday thereafter (see LCR 7(d))

 3            Motions related to expert witnesses1                          November 17, 2022
              (e.g., Daubert motion) due by
 4             and noted on the motions calendar no later
               than the third Friday thereafter (see LCR 7(d))
 5
              Motions in Limine due by                                      December 29, 2022
 6             and noted on the motions calendar no later
               than the Friday before the Pretrial Conference
 7             (see LCR 7(d)(4))

              Pretrial Order due2 by                                        January 13, 2023
 8
              Trial Briefs to be submitted by                               January 13, 2023
 9
              Proposed Voir Dire/Jury Instructions due by                   January 13, 2023
10
              Pretrial Conference set for           10:00 AM on             January 20, 2023
11
            Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table
12   format with the following columns: “Exhibit Number,” “Description,” “Admissibility
     Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”
13   and “Admitted.” The latter column is for the Clerk’s convenience and shall remain
     blank, but the parties shall indicate the status of an exhibit’s authenticity and
14   admissibility by placing an “X” in the appropriate column. Duplicate documents shall
     not be listed twice: once a party has identified an exhibit in the pretrial order, any party
15   may use it.

16         The original and one copy of the trial exhibits are to be delivered to the courtroom
   at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than
17 the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with
   appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits
18 shall be numbered consecutively beginning with 1; defendant’s exhibits shall be
   numbered consecutively beginning with the next multiple of 100 after plaintiff’s last
19

20   1
     At the direction of the Court, a deadline for motions related to expert witnesses (e.g., Daubert
   motions) has been added. Any such motion shall be noted on the motion calendar no later than
21 the third Friday after filing (see LCR 7(d)).
   2
     The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a Word
22 compatible file to an e-mail sent to the following address: ZillyOrders@wawd.uscourts.gov.

23

     MINUTE ORDER - 2
              Case 3:21-cv-05432-TSZ Document 10 Filed 08/11/21 Page 3 of 3



 1 exhibit; any other party’s exhibits shall be numbered consecutively beginning with the
   next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit
 2 is numbered 159, then defendant’s exhibits shall begin with the number 200; if
   defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with
 3 the number 400.

 4          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 5
            Dated this 11th day of August, 2021.
 6

 7
                                                      Ravi Subramanian
 8                                                    Clerk

 9                                                    s/Gail Glass
                                                      Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
